Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04052 Legg Mason Partners Money Market Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: Funds Investor Services 1-800-822-5544 or Institutional Shareholder Services 1-888-425-6432 Date of fiscal year end: December 31 Date of reporting period: June 30, 2009 ITEM 1. REPORT TO STOCKHOLDERS. The Semi-Annual Report to Stockholders is filed herewith. SEMI-ANNUAL REPORT / JUNE 30, 2009 Western Asset Money Market Fund Western Asset Government Money Market Fund Managed by WESTERN ASSET INVESTMENT PRODUCTS: NOT FDIC INSURED  NO BANK GUARANTEE  MAY LOSE VALUE Funds objective Each Fund seeks maximum current income and preservation of capital. An investment in the Funds is neither insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Funds. Whats inside Letter from the chairman I Fund at a glance: Western Asset Money Market Fund 1 Western Asset Government Money Market Fund 2 Fund expenses 3 Schedules of investments 5 Statements of assets and liabilities 15 Statements of operations 16 Statements of changes in net assets 17 Financial highlights 19 Notes to financial statements 24 Legg Mason Partners Fund Advisor, LLC (LMPFA) is the Funds investment manager and Western Asset Management Company (Western Asset) is the Funds subadviser. LMPFA and Western Asset are wholly-owned subsidiaries of Legg Mason, Inc. Letter from the chairman R. Jay Gerken, CFA Chairman, President and Chief Executive Officer Dear Shareholder, The U.S. economy remained weak during the six-month reporting period ended June 30, 2009. Looking back, the U.S. Department of Commerce reported that third and fourth quarter 2008 U.S. gross domestic product (GDP) i contracted 2.7% and 5.4%, respectively. Economic contraction has continued in 2009 as GDP fell 6.4% during the first quarter and the advance estimate for the second quarter is a 1.0% decline. The economys more modest contraction in the second quarter was due, in part, to smaller declines in exports and business spending. The U.S. recession, which began in December 2007, now has the dubious distinction of being the lengthiest since the Great Depression.
